An amendment of the remittitur is unnecessary.
The intention of the court was to permit a period of four months to intervene between the lifting of the injunction whereby creditors had been denied the opportunity of enforcing their demands and the delivery of the surplus by the Superintendent of Insurance to the several corporations whose assets had been liquidated, whether represented by a quorum of the board of directors or by less than a quorum acting as conservators.
The motion should be denied. *Page 545